Order entered December 5, 2017




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-17-00204-CV

                IN THE INTEREST OF J.T.S. AND J.R.S., CHILDREN

                   On Appeal from the 330th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DF-16-02901

                                       ORDER
      Before the Court is appellant’s December 1, 2017 motion to supplement her brief. We

DENY the motion.


                                                 /s/   CAROLYN WRIGHT
                                                       CHIEF JUSTICE